DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 02/09/2022. Claims 1-19 are now pending.
Allowable Subject Matter
Claims 1-19 are allowed.
As of claim 1, the closest prior art FUJITA et al. (US 2010/0053737 A1; FUJITA) teaches a variable magnification optical system 100 where the variable magnification optical system 100 includes an image generating unit 13 for generating an image; a first optical system 11 having plural refractive optical elements with a common optical axis; a second optical system 12 having plural refractive optical elements with a common optical axis; and a reflective optical element 18 with a certain power. The optical path of the light that has passed through the second optical system 12 is folded by the reflective optical element 18 so that an enlarged image can be projected on a screen 15 disposed on a projected plane. The first optical system 11 and the second optical system 12 constitute a refractive optical system for forming an intermediate image 19. The projected plane may or may not be a constituent element of the variable magnification optical system 100. In other words, the variable magnification optical system 100 and the projected plane may or may not be handled together during shipping or distribution. When the projected image plane is a constituent element, the variable magnification 
Claims 2-19 are allowed as being dependent on claim 1. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Abe et al. (US 20100157421 A1) teaches a projection optical system having a first optical system configured to form a first image conjugated with an object and a second optical system configured to project a second image conjugated with the first image toward a projection surface, in which at least one of the first optical system and second optical system comprises at least one optical element(s) movable relative to the object is provided, wherein an image distance of the projection optical system is changed and a size of the second image is changed, by moving at least one of the optical element(s) relative to the object;
- Prior Art Kato (US 20020008855 A1) teaches a projection optical system having at least one lens, at least one concave mirror, and at least one diffractive optical element. In one preferred form of the invention, the projection optical system includes a first imaging optical system having the at least one lens and the at least one concave mirror, for imaging an intermediate image of an object, and a second imaging optical system having the at least one lens and at least one diffractive optical element, for projecting the intermediate image onto an image plane.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882